1

2

3

4

5
                                     UNITED STATES DISTRICT COURT
6
                                             DISTRICT OF NEVADA
7
                                                         ***
8
         TONY ONTIA BROWN,                                   Case No. 2:17-cv-00387-GMN-CWH
9
                                               Petitioner,                       ORDER
10               v.
11
         TIMOTHY FILSON, et al.,
12
                                          Respondents.
13

14

15             Before the court is respondents’ motion to dismiss (ECF No. 28) in response to
16   petitioner Brown’s first amended petition for writ of habeas corpus under 28 U.S.C. §
17   2254 (ECF No 18). With their motion, respondents contend that Brown’s original petition
18   is untimely, and that his amended petition contains claims that were not fairly presented
19   in state court and are conclusory. For reasons that follow, the court will grant the motion
20   and dismiss this case with prejudice.
21             I.      BACKGROUND 1
22             On December 22, 2011, a judgment of conviction was entered against Brown in
23   the Eighth Judicial District Court for Nevada that imposed multiple concurrent sentences
24   of life without possibility of parole under Nevada’s large habitual criminal statute. Brown
25   timely appealed the conviction. He also filed a pro se post-conviction petition in the state
26   district court that was denied for lack of jurisdiction due to his pending direct appeal.
27

28   1
         The following background information is based on exhibits filed at ECF Nos. 19-23, 29, and 30.
1            On September 26, 2013, the Nevada Supreme Court entered an order affirming

2    Brown’s judgment of conviction. The court subsequently denied Brown’s petition for en

3    banc reconsideration on January 24, 2014.

4            On December 4, 2014, Brown filed a counseled petition for post-conviction relief

5    in the state district court. After a change in counsel, he filed a supplemental petition that

6    was denied. On appeal, the case was transferred to the Nevada Court of Appeals,

7    which affirmed the lower court. A remittitur concluding that proceeding was issued on

8    June 13, 2016.

9            Brown initiated this federal habeas proceeding on February 4, 2017.

10           II.     DISCUSSION

11           The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) imposes a

12   one-year filing period for § 2254 habeas petitions in federal court. 28 U.S.C. §

13   2244(d)(1). The one-year period begins to run from the latest of four possible triggering

14   dates, with the most common being the date on which the petitioner’s state court

15   conviction became final (by either the conclusion of direct appellate review or the

16   expiration of time for seeking such review). Id. Statutory tolling of the one-year time

17   limitation occurs while a “properly filed” state post-conviction proceeding or other

18   collateral review is pending. 28 U.S.C. § 2244(d)(2).

19           Here, Brown concedes that he filed this habeas action 95 days after the

20   expiration of AEDPA’s one-year filing period. 2 He argues, however, that he is entitled to

21   equitable tolling of the statute of limitations due to attorney misconduct. Specifically, he

22   alleges that the attorney representing him on direct appeal in the state court failed to

23   timely notify him that his appeal had concluded. According to Brown, the statutory

24   period should be equitably tolled from the date his conviction became final (April 24,

25   2014) until the date he alleges counsel first notified him his direct appeal had been

26   denied (December 4, 2014).

27
     2
      Based on its calculation, this court finds the petition herein was filed 97 days late. For purposes of the
28   following analysis, however, the distinction matters not.
                                                         2
1             Equitable tolling is appropriate only if the petitioner can show: (1) that he has

2    been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

3    in his way and prevented timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010).

4    Equitable tolling is "unavailable in most cases," Miles v. Prunty, 187 F.3d 1104, 1107

5    (9th Cir. 1999), and "the threshold necessary to trigger equitable tolling is very high, lest

6    the exceptions swallow the rule," Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002)

7    (quoting United States v. Marcello, 212 F.3d 1005, 1010 (7th Cir. 2000)). The petitioner

8    ultimately has the burden of proof on this “extraordinary exclusion.” Miranda, 292 F.3d

9    at 1065. He must demonstrate a causal relationship between the extraordinary

10   circumstance and the lateness of his filing. E.g., Spitsyn v. Moore, 345 F.3d 796, 799

11   (9th Cir. 2003). Accord Bryant v. Arizona Attorney General, 499 F.3d 1056, 1061 (9th Cir.

12   2007).

13            Brown fails to meet the standard for equitable tolling. Despite his allegations to

14   the contrary, his proffered evidence does not conclusively show that counsel failed to

15   notify him of the status of his appeal. He offers no declaration of his own, and his direct

16   appeal attorney’s declaration merely states as follows:

17                   On 12/04/14 I received a telephone call from Mr. Brown asking the
              status of his appeal. I was surprised because his appeal was denied on
18            01/24/14 and I thought he had received our paperwork regarding this
              matter. Because of the limited time period for the filing, I agreed to refile
19            his previously filed Writ of Habeas in June and September 2013.
20   ECF No. 33-1, p. 3. In the absence of any other probative evidence on the issue, it is

21   not clear that counsel was at fault for Brown not being timely notified that his direct

22   appeal was no longer pending. 3

23            Even if counsel, through oversight or negligence, failed to notify Brown of the

24   appeal denial until December 4, 2014, that alone is not “unprofessional attorney

25

26   3
       To support an allegation that he was “kept in the dark by his appellate attorney,” Brown points to a
     statement in his supplemental habeas petition that he “had no information provided to him as to the
27   ‘briefing’ in Nevada Supreme Court case number 60082.” ECF No. 32, p. 3-4. However, that petition was
     signed by Brown on September 9, 2012, more than two weeks prior to counsel filing Brown’s opening
28   brief on direct appeal. ECF No. 21-8; ECF No. 21-9, p. 8.
                                                       3
1    conduct” that may “prove ‘egregious’ and can be ‘extraordinary.’” Holland, 560 U.S. at

2    651. There is no showing that counsel failed to respond to any prior inquiries from

3    Brown regarding the status of his appeal. Cf. Holland, 560 U.S. at 652 (“[Counsel] failed

4    to communicate with his client over a period of years, despite various pleas from

5    Holland that [counsel] respond to his letters.”); Gibbs v. Legrand, 767 F.3d 879, 887 (9th

6    Cir. 2014). (“[Counsel] failed to communicate with Gibbs ‘over a period of years,’ despite

7    repeated efforts by Gibbs to engage him.”). And, the fact that counsel filed Brown’s

8    state post-conviction petition the same day as Brown’s inquiry demonstrates that she

9    did not “abandon” him. ECF No. 33-1; see Maples v. Thomas, 565 U.S. 266, 282 (2012)

10   (adopting Justice Alito’s concurring opinion in Holland, which “homed in on the essential

11   difference between a claim of attorney error, however egregious, and a claim that an

12   attorney had essentially abandoned his client”); Rudin v. Myles, 781 F.3d 1043, 1055

13   (9th Cir. 2015) (applying Alito’s distinction to equitable tolling claim). Indeed, counsel’s

14   swift response to the inquiry tolled the statute of limitations with 140 days of the one-

15   year federal filing period still remaining.

16          In sum, the evidence before the court falls well short of establishing that this is

17   “an ‘extraordinary’ instance in which petitioner's attorney's conduct constituted far more

18   than ‘garden variety’ or ‘excusable neglect.’” Holland, 560 U.S. at 652. Equitable tolling

19   has been denied in cases of attorney error significantly more egregious than any

20   demonstrated here. See, e.g., Miranda, 292 F.3d at 1067–68 (attorney's erroneous

21   advice to client regarding the date his limitations period ended held not to constitute an

22   extraordinary circumstance); Frye v. Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001)

23   (attorney's miscalculation of the limitations period and negligence in general held not to

24   warrant equitable tolling, because a lawyer's mistake is not an extraordinary

25   circumstance). Having concluded there was no extraordinary circumstance that

26   prevented Brown from timely filing his federal petition, the court declines to address the

27   other prong of the equitable tolling test – i.e., whether Brown pursued his rights

28   diligently.
                                                   4
1           III.   CONCLUSION

2           Brown’s petition is time-barred and shall be dismissed with prejudice on that

3    basis. Accordingly, the court will not address the respondents’ contentions regarding

4    exhaustion and inadequate pleading.

5           IT IS THEREFORE ORDERED that respondents’ motion to dismiss (ECF No. 28)

6    is GRANTED. The amended petition for writ of habeas corpus (ECF No. 18) is

7    DISMISSED with prejudice. The Clerk of Court shall enter judgment accordingly and

8    close this case.

9           IT IS FURTHER ORDERED that a certificate of appealability is denied, as

10   reasonable jurists would not find the court's dismissal of this case debatable or wrong.

11          DATED THIS ___          July
                        9 day of _____________, 2019.

12

13
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 5
